Title: William C. C. Claiborne to Thomas Jefferson, 21 August 1813
From: Claiborne, William C. C.
To: Jefferson, Thomas


            Dear Sir, New Orleans 21st Augt 1813
            Since my letter of the 14th Instant, it has been deemed expedient to proceed against mr Livingston before the Parish court of New Orleans, by way of information, and of which a copy is herewith enclosed. Mr Livingston and his friends (I learn) are clamorous on the occasion;—They represent the procedure as unprecedented, and affect to consider it as a Wicked (but feeble) attempt to justify opposition to
			 the Tribunals of the United States. To me the Subject presents a very different aspect;—the care of our Rivers & Ports, appertain exclusively to the State authorities, and the means resorted to, Seem to me the best
			 calculated, to preserve the Public Rights.—The  case is to be argued on the 24th instant, and the result is anxiously awaited.—
            I have the honor to be Sir with the greatest respect Your faithful friendWilliam C. C. Claiborne
          